UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7239



RONALD M. WILSON,

                                            Petitioner - Appellant,

         versus


MICHAEL MOORE; CHARLES M. CONDON,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Robert S. Carr, Magistrate Judge.
(CA-96-3464-5-18AJ)


Submitted:   May 14, 1998                    Decided:   June 9, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald M. Wilson, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. Wilson v. Moore, No. CA-96-3464-5-18AJ (D.S.C. Aug. 18,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2